356 So.2d 877 (1978)
Roosevelt GREEN, Petitioner,
v.
BROWARD GENERAL MEDICAL CENTER and Dr. C.L. Reid, Respondents.
No. 78-202.
District Court of Appeal of Florida, Fourth District.
March 21, 1978.
Linda Koenigsberg of Cohen & Kokus, Miami, for petitioner.
Carey M. Fischer of Ferrero, Middlebrooks & Strickland, Fort Lauderdale, for respondent-Dr. C.L. Reid.
Ellen Mills Gibbs, Fort Lauderdale, for respondent-Broward General Medical Center.
DAUKSCH, Judge.
The issue raised by this Petition for Writ of Certiorari is whether the jurisdiction of a medical mediation panel terminates if a hearing is not held within 120 days from the date the claim was filed with the clerk and if no order extending the time of the hearing has been entered within that same 120 day period.[1] Certiorari is granted.
We find it unnecessary to reach this issue because the record shows that no hearing on the claim was held within six months of the date the claim was filed as mandated by Section 768.44(3), Florida Statutes (1976 Supp.).[2] Since the medical mediation procedure enacted by Part II, Chapter 768 is in derogation of the common law, and is an impediment to the constitutional guarantee of access to the courts of this state, strict compliance with the statutory provisions of Chapter 768 is required. Carter v. Sparkman, 335 So.2d 802 (Fla. 1976); Mercy Hospital, Inc. v. Badia, 348 So.2d 631 (Fla. 3 DCA 1977).
*878 No hearing on the claim having been held within six months from the date the claim was filed, Petitioner is now entitled to pursue his cause of action in the circuit court without further delay. But see, State ex rel. Love v. Jacobson, 343 So.2d 1328 (Fla. 3 DCA 1977).
The order extending the jurisdiction of the medical mediation panel to hold a hearing on the claim more than six months after the claim was filed is quashed and the cause remanded to the medical mediation panel with directions to enter a certificate of termination of jurisdiction.
QUASHED AND REMANDED.
ALDERMAN, C.J., and MOORE, J., concur.
NOTES
[1]  Petitioner filed his claim prior to the effective date of the new Florida Rules of Medical Mediation Procedure.
[2]  "The hearing shall be held within 120 days of the date the claim was filed with the clerk unless, for good cause shown upon order of the judicial referee, such time is extended. Such extension shall not exceed 6 months from the date the claim is filed. If no hearing on the merits is held within 10 months of the date the claim is filed, the jurisdiction of the mediation panel on the subject matter shall terminate, and the parties may proceed in accordance with law." F.S. 768.44(3).